The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on October 8, 2020.

Claims 1-9 are pending. Claim 1 is currently amended.

The rejection of claims 1, 3-4, 7 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Mayer et al. (US 2009/0099055) is withdrawn in view of Applicant’s amendment. Please note that in paragraph 4 of the non-final office action, the citation “35 U.S.C. 102(a)(2)” should have been “35 U.S.C. 102(a)(1)”. 

The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Mayer as applied to claims 1, 3-4, 7 and 9 above is withdrawn in view of Applicant’s amendment. 

The rejection of claims 2 and 5 under 35 U.S.C. 103 as being unpatentable over Mayer as applied to claims 1, 3-4, 7 and 9 above, and further in view of Denutte et al. (US 2011/0152146) is withdrawn in view of Applicant’s amendment. 

The rejection of claim 3, in the alternative, and claim 8 under 35 U.S.C. 103 as being unpatentable over Mayer as applied to the above claims and further in view of Nebashi et al. (US Patent No. 4,992,198) is withdrawn in view of Applicant’s amendment. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-4, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 2009/0099055, already of record), hereinafter “Mayer” in view of Micciche (US Patent No. 4,198,308).
	Mayer teaches a solid textile-care composition having a matrix of soap and, distributed therein, a textile-care compound and a perfume (see abstract). In Example E2, Mayer teaches a textile-care composition which comprises 88.99 wt% palm oil fatty acids, 2 wt% perfume and 0.01 wt% dye (see paragraph [0159], page 10). See also Examples E3 and E5. In Example E4, Mayer teaches a textile-care composition which comprises 80.99 wt% palm oil fatty acids, 5 wt% perfume, 6 wt% polydimethylsiloxane (a water-soluble polymer) and 0.01 wt% dye (see paragraph [0159], page 10). The textile care compound can be graying inhibitors, among others (see paragraph [0012], page 1; paragraph [0035], page 2), and one preferred graying inhibitor is Na salt of carboxymethyl cellulose (see paragraph [0143], page 8). The textile-care composition can furthermore contain a filler, such as silica (see paragraph [0084], page 4). It is preferred that the textile-care composition exhibit particle sizes in the range from 0.6 to 30 mm, in particular 0.8 to 7 mm, and particularly preferably 1 to 3 mm; and it is additionally preferred that the textile-care composition be an extrudate (see paragraph [0102], page 5), which reads on “pellet”.  For manufacture of the textile-care composition, the soap(s), the textile-care compound, the perfume, and if applicable further ingredients, are mixed, and the mixture oC under stirring conditions in less than 20 minutes as recited in claim 7. 
	Micciche, an analogous art, teaches the equivalency of silica with sodium chloride as fillers (see col. 4, lines 18-21).
With respect to difference (1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated sodium carboxymethyl cellulose into the solid textile-care composition, say as in Example E2, because Mayer specifically desires a textile care compound, one of which is a graying inhibitor, and one preferred graying inhibitor is sodium carboxymethyl cellulose as disclosed in paragraph [0143], and to have incorporated a filler into the solid textile-care composition because this is one of the further ingredients which can be added to the solid textile-care composition as disclosed in paragraphs [0082] and [0084]. With respect to the specific filler, it would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the silica filler of Mayer with sodium chloride because the substitution of art recognized equivalents as shown by Micciche is within the level of ordinary 
	With respect to difference (2), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the extrudate or pellet to possess a weight within those recited because similar ingredients of the composition with overlapping proportions have been utilized, as discussed above, and the textile-care composition have particle sizes in the range from 0.6 to 30 mm as disclosed in paragraph [0102], hence, the resulting extrudate would reasonably exhibit a weight which should also overlap those recited. 
	With respect to difference (3), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the extrudate or pellet of Mayer and Micciche to exhibit similar solubility in water as recited in claim 7 because similar ingredients with overlapping proportions have been utilized, hence, the extrudate or pellet would have similar properties as those recited.
	
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer and Micciche as applied to claims 1, 3-4, 6-7 and 9 above, and further in view of Denutte et al. (US 2011/0152146), hereinafter “Denutte”.
	Mayer and Micciche teach the features as discussed above. Mayer and Micciche, however, fail to disclose the solid textile care composition further comprising perfume capsules in an amount of 0.5-12 wt%, wherein the capsules are made from melamine formaldehyde as claimed in claims 2 and 5, respectively.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated perfume capsules made from melamine-formaldehyde into the textile-care composition of Mayer and Micciche because this would provide a controlled release of the perfume as taught by Denutte. With respect to the amount of the perfume capsules, considering the teachings of Denutte in paragraph [0086], the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claim 3, in the alternative, and claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer and Micciche as applied to the above claims and further in view of Nebashi et al. (US Patent No. 4,992,198), hereinafter “Nebashi”.
	Mayer and Micciche teach the features as discussed above. In addition, Mayer teaches that the textile-care composition also contains a textile-care compound (see paragraph [0029], page 2), for example, anti-redeposition agent, as one selection (see paragraph [0035], page 2). The quantity of textile care composition is 0.1 to 10 wt% (see paragraph [0079], page 4). Mayer and Micciche, however, fail to specifically disclose the incorporation of polyethylene glycol, in the recited amount, into the solid textile-care composition.
	It is known from Nebashi, an analogous art, that polyethylene glycol is an anti-redeposition agent (see col. 4, line 65 to col. 5, line 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated polyethylene glycol into the composition of Mayer and Micciche because Mayer specifically desires the incorporation of a textile-care compound, and one selection of a textile-care compound is an anti-redeposition agent like polyethylene glycol as taught by Nebashi. Regarding the amount of the polyethylene glycol, considering the teachings of Mayer in paragraph [0079], the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jagannathan Vasudevan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                        /LORNA M DOUYON/                                                                                     Primary Examiner, Art Unit 1761